DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to claims 29 and 30 was given in a telephone message from Applicant’s Representative, Nanda Alapati on 01/13/2022. Claims 15 and 16 were not addressed over the phone, but as they depend on now-cancelled claim 14, which has been incorporated into claim 1, they have also been similarly amended.
The application has been amended as follows:
Claim 15 has been amended to depend on claim 1.
Claim 16 has been amended to depend on claim 1.
Claim 29 has been amended to depend on claim 28.
Claim 30 has been amended to depend on claim 28.
Allowable Subject Matter
Claims 1-13, 15-19 and 21-30 are allowed.
The following is an examiner’s statement of reasons for allowance: tools with odd numbers of cutting edges/flutes are known in the art (e.g. Haraguchi (USPG 20130108382)). However, modifying Haraguchi with any of the references of record to arrive at the claimed combinations of helix angle and radial rake angle values required by independent claims 1 and 28 would not have been considered obvious to one having ordinary skill in the art at the time of filing, absent impermissible hindsight reconstruction of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Alan Snyder/Primary Examiner, Art Unit 3722